Name: Commission Regulation (EC) No 562/98 of 12 March 1998 adjusting the special aid for the processing of sugar beet into white sugar in the Azores provided for in Article 25 of Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  economic policy;  regions of EU Member States;  beverages and sugar;  agri-foodstuffs
 Date Published: nan

 EN Official Journal of the European Communities 13. 3. 98L 76/6 COMMISSION REGULATION (EC) No 562/98 of 12 March 1998 adjusting the special aid for the processing of sugar beet into white sugar in the Azores provided for in Article 25 of Regulation (EEC) No 1600/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), and in particular the second subparagraph of Article 25(2) thereof, Whereas pursuant to Article 25(2) of Regulation (EEC) No 1600/92, under certain conditions, specific aid of ECU 12,08 per 100 kg of sugar has been paid since the 1992/93 marketing year for the processing of sugar beet harvested in the Azores into white sugar; whereas the second subparagraph of Article 25(2) of Regulation (EEC) No 1600/92 lays down that the amount of that aid may be adjusted; Whereas the measure is intended to improve the produc- tion conditions for sugar beet and the competitiveness of the local sugar industry, within the limit of total annual production of 10 000 tonnes of white sugar; Whereas the local processing industry can produce white sugar from local beet or from imported raw sugar or raw sugar supplied from the rest of the Community under the specific supply arrangements provided for under Title I of Regulation (EEC) No 1600/92; whereas, therefore, in order to achieve the objectives of the measure and inter alia not to damage the competitiveness of undertakings choosing to obtain supplies of beet from the Azores, the amount of aid should be adjusted from the 1998/99 marketing year to take account of the special conditions for the processing of beet in the Azores where costs can only be spread over a limited volume of production; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The aid referred to in the second subparagraph of Article 25(2) of Regulation (EEC) No 1600/92 shall be ECU 27 per 100 kilograms of white sugar from the 1998/99 marketing year. Article 2 Portugal shall establish annually a report on the working of the scheme. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 320, 11. 12. 1996, p. 1.